Title: Alexander Garrett to James Madison, 18 April 1832
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                 18th. April 1832
                            
                        
                        Annexed I send for your approval, my check on the President & Directors of the Literary Fund, for
                            Five thousand dollars, part of the annuity to the University of the current year. With my best wishes for your good
                            health, I Remain Dr. Sir most Respectfully Your most Obt. St.
                        
                            
                                
                            Alex Garrett
                        B UVa.
                    